Citation Nr: 1520046	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred between September 21, 2008 and September 25, 2008 for treatment at Creighton University Medical Center (CUMC), a non-VA medical facility. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Nebraska-Western Iowa Health Care System (Agency of Original Jurisdiction or AOJ).  The matter was last before the Board in October 2014, when it was remanded for further development.  See October 2014 Board Decision.  There is substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. W., 13 Vet. App. 141, 147 (1999); see also infra p. 3.

The Veteran and M.L. testified before the undersigned at a July 2014 video-conference hearing.  During the hearing the undersigned engaged in a colloquy with M.L. toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the electronic claims file.

The Virtual VA paperless claims processing system contains additional documents pertinent to the appeal.


FINDINGS OF FACT

1. The Veteran does not have any established service-connected disabilities. 

2. The Veteran received emergency care at a private hospital (CUMC) on September 21, 2008 for chills, fatigue, "a feeling of warmth," and worsening dizziness that had persisted for approximately five days and was subsequently hospitalized at CUMC until September 25, 2008.

3. Treatment at CUMC was not authorized by VA. 

4. The Veteran's symptoms were not of sufficient severity that a prudent layperson would believe that delay in seeking immediate medical attention would be hazardous to life or health. 

5. CUMC is located less than three miles from a VA medical facility (VAMC Omaha), which was equipped to provide emergency medical care. 

6. At the time the emergency treatment was furnished, the Veteran was enrolled in the VA healthcare system and had received medical services at VAMC Omaha within the 24-month period preceding his treatment at CUMC. 

7. The Veteran is financially liable to CUMC for the medical treatment he received between September 21 and September 25, 2008.

8. The Veteran has no coverage under a private or government health care program for payment or reimbursement for the medical treatment provided at CUMC between September 21 and September 25, 2008.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for medical expenses incurred between September 21 and September 25, 2008 for treatment at a private medical facility (CUMC) is not established.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process-Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

In October 2014, the Board remanded the Veteran's claim to ensure compliance with VA's duty to notify and assist.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  Stegall requires substantial rather than strict compliance with Board remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  Stegall, 11 Vet. App. at 271.

Pursuant to the Board's October 2014 remand directives, the AOJ obtained medical records from CUMC and Walgreens (previously Optioncare) and requested documentation of any communication with VA regarding the Veteran's medical care at CUMC beginning on September 21, 2008.  The AOJ also requested any authorizations for VA reimbursement of medical expenses for the August 2008 to October 2008 period.  The AOJ then readjudicated the Veteran's claim for reimbursement.  See October 2014 Supplemental Statement of the Case. 

The AOJ did not provide/obtain the following information as required by the Board's October 2014 remand directives: corrective VCAA notice, a copy of the Veteran's Form DD-214, and the VA authorization for reimbursement of medical expenses related to the Veteran's medical treatment at CUMC from August 29, 2008 to September 8, 2008.

VA's failure to provide the Veteran with corrective VCAA notice did not result in prejudicial error.  The January 2009 rating decision and the June 2009 Statement of the Case (SOC) state the requirements for reimbursement under 38 C.F.R. §§ 1725 and 1728.  See also July 2014 Hearing Transcript (discussing the requirements for reimbursement).  The rating decision and SOC are not equivocal to VCAA-compliant notice; however, a reasonable person would have known, based on the information provided in these determinations, what evidence was required to support the claim.  In addition, the Veteran had sought VA reimbursement of private medical expenses prior to his September 21, 2008 hospitalization and so was familiar with the reimbursement application process and its requirements.  See September 9, 2008 and September 16, 2008 VA Community Health Consultation Sheets; September 16, 2008 and September 22, 2008 VA Request for Outpatient Services.  Thus, the Veteran and his representative were informed of what evidence was required to obtain reimbursement for medical expenses and afforded a meaningful opportunity to participate in the processing of his claim, to include the opportunity to present pertinent evidence.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (holding that lack of prejudicial harm with regard to VCAA notice errors may be established when a reasonable person would have known what was required to substantiate the claim based on the information provided), rev'd on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  The AOJ's notice error was harmless and does not necessitate remand under Stegall to ensure compliance with Board directives.  Stegall, 11 Vet. App. at 271.

Prejudice also did not result from the AOJ's failure to obtain: 1) a copy of the Veteran's Form DD-214 or 2) documentation of the scope of the Veteran's pre-authorization for reimbursement for medical expenses incurred at CUMC between August 29, 2008 and September 8, 2008.  As to the first issue, the claims file includes an Information Report that documents the Veteran's service in the U.S. Navy between July 31, 1963 and July 26, 1967 and the Board finds that the report is accurate.  As to the second issue, the AOJ found that VA had authorized reimbursement of medical expenses related to treatment at CUMC between August 29 and September 8, 2008.  In addition, the evidence of record clearly establishes that VA required the Veteran to obtain pre-authorization for reimbursement of all non-VA medical expenses subsequent to his September 8, 2008 discharge even when the expenses related to continuing medical care.  See December 2008 Medical Review.  Thus, the factual develop of the Veteran's claim satisfies the Board's remand directives and is sufficient to allow the Board to make an informed decision on the Veteran's claim.

In summary, there was substantial compliance with the Board's remand directives with regard to VCAA compliance.  Stegall, 11 Vet. App. at 268; Dyment, 13 Vet. App. at 147.  The Veteran had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Moreover, there is no indication that further notice or assistance would aid the Veteran in substantiating the claim given that the AOJ obtained the necessary and relevant private/VA medical and financial records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").

Merits of the Claim

The Veteran alleges that VA authorized reimbursement for the cost of his medical care at CUMC and that this care was necessary due to the critical nature of his symptoms.  The Veteran also alleges that his condition was not sufficiently stable to allow his transfer from CUMC to VAMC Omaha.  The claim is denied.

VA may contract with non-VA facilities for care or provide authorization for such care on an individual basis when demand is only for infrequent use when VA facilities or other government facilities cannot 1) furnish economical hospital care or medical services because of geographic inaccessibility or 2) are not capable of furnishing the necessary care or services.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2014).  

A veteran must obtain authorization for reimbursement of the cost of medical care at a non-VA medical facility prior to receiving the particular medical care.  38 C.F.R. § 17.53 (2014).  In the case of a medical emergency that occurs within the 48 continuous States and Puerto Rico, an authorization may be deemed a prior authorization if an application (formal or informal) for reimbursement was made within 72 hours of admission.

VA may reimburse for the cost of emergency treatment at a non-VA facility without prior authorization under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 (West 2014).  The provisions of 38 U.S.C.A. § 1728 do not apply because the Veteran does not have any service-connected disabilities and was not enrolled in a VA vocational rehabilitation program at the time (September 21, 2008 to September 25, 2008) that he received non-VA medical treatment. 

Payment or reimbursement under 38 U.S.C. § 1725 for unauthorized emergency medical care-medical services, professional services, ambulance services, ancillary care, medication-will be made if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (e.g., an emergency medical condition that manifested itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical care would seriously jeopardize the individual's health, impair bodily functions, and/or result in serious dysfunction of a bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (e.g., the veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the emergency care;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract (e.g., failure to submit a bill or medical records within specified time limits or failure to exhaust appeals of the denial of payment));

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.

The Veteran has a history of congestive heart failure, coronary artery disease, chronic obstructive pulmonary disease, and hypertension.  He had a stroke in February 2007, underwent a coronary artery bypass graft in April 2007, and enrolled as a new patient at the VA in August 2007.  September 2008 VA Medical Records (VAMRs) and Private Medical Records (PMRs); see also October 2014 Medical Review.

On August 29, 2008-approximately three weeks prior to his admission for emergency care at CUMC-the Veteran underwent a sternal wound debridement, status post bypass surgery.  Dr. J.S. performed the surgery at CUMC.  On September 3, 2008, Dr. J.S. performed a bilateral pectoral flap reconstruction at CUMC.  Dr. J.S. performed another debridement prior to the Veteran's discharge on September 8, 2008.  September 2008 PMRs; August 2009 Correspondence; October 2014 Medical Review.  The medical expenses incurred by the Veteran for treatment at CUMC between August 29, 2008 and September 8, 2008, were preauthorized for reimbursement by VA.  See December 2008 Medical Review; June 2009 SOC; July 2014 Hearing Transcript.

The Veteran required home-care intravenous infusion and nursing services immediately following his September 8, 2008 discharge.  These services were provided by non-VA medical providers under the care of Dr. J.S. at CUMC.  August 2009 Correspondence (Dr. J.S.).  The cost of these services was preauthorized for reimbursement by VA.  See September 9, 2008 and September 16, 2008 VA Community Health Consultation Sheets and September 22, 2008 VA Request for Outpatient Services (authorizing reimbursement for home Intervenous infusion services from September 9, 2008 to October 14, 2008); September 16, 2008 Request for Outpatient Services (authorizing reimbursement for home nursing care from August 8, 2008 to October 14, 2008); July 2014 Hearing Transcript.

The Veteran was re-admitted to CUMC on September 21, 2008.  See September 2008 PMRs.  He presented with chills, fatigue, "a feeling of warmth," and worsening dizziness.  The Veteran reported that his symptoms had persisted for four to five days prior to his admission and that he fell on the day of admission (but did not lose consciousness or display any seizures or neurological changes).  Id.  A physical examination revealed a sternotomy wound that was healing well, good breathing, and three drains operating normally.  The Veteran was admitted to monitor his heart condition and to continue antibiotic treatment for a sternal wound infection, status post debridement with pectoral flap reconstruction.  His hospital treatment included laboratory testing, diagnostic tests (to include an echocardiogram and chest X-rays), and regular physical examinations.

On the morning of his admission to CUMC (September 21, 2008), the pharmacist who arranged the Veteran's in-home intravenous care advised the Veteran to seek immediate medical care for his worsening symptoms.  September 21, 2008 PMRs (clinical note); February 2009 Notice of Disagreement (NOD); July 2014 Hearing Transcript.  The Veteran's pharmacist warned that the Veteran's symptoms may be due to a secondary infection or an infected line.  The Veteran did not heed the pharmacist's advice; rather, he decided not to seek treatment for his symptoms until his next scheduled medical appointment on September 23, 2008.  July 2014 Hearing Transcript.  

The Veteran's condition worsened during the afternoon of September 21, 2008, to the extent that the Veteran's family contacted Dr. J.S. at CUMC.  July 2014 Hearing Transcript.  Dr. J.S. instructed the Veteran to present at the emergency department at CUMC.  September 21, 2008 Emergency Department Record.  Dr. J.S. later explained that he "recommended that the patient come emergently to Creighton University Medical Center with the potential of life threatening sepsis having recently undergone extensive reconstruction of the chest wall for sternal infection."  He also explained that CUMC could provide cardiac surgical back-up if the Veteran was found to have a serious infection that affected his chest wall and heart.  August 2009 Correspondence.  The Veteran subsequently presented at CUMC's emergency department.  

On September 22, 2008 CUMC staff left a voicemail message for a VA representative to the effect that the Veteran could transfer to a VA medical facility if his condition remained stable.  See Single Account Follow Up.  Hospital records also note the following: "Per Jeri S. at Lincoln VA  PT would Qualify for VA."

A December 2008 clinical review found that VA had authorized the Veteran's treatment for radical sternal debridement at CUMC and for post-surgery at-home IV infusion therapy.  However, the reviewer found that the Veteran's subsequent treatment at CUMC (September 21 to September 28, 2008) was not authorized.  The reviewer noted that the Veteran had received post-surgery treatment on September 17, 2008 at the cardiology clinic at VAMC Omaha and concluded that he could feasibly have received treatment at this VA medical facility for his post-surgery symptoms.  See also October 2014 Supplemental Statement of the Case.

VA did not authorize reimbursement for the cost of the Veteran's emergency and hospital care at CUMC from September 21 to September 28, 2008.  VA records do not show any communication from CUMC requesting reimbursement for the Veteran's hospitalization after his admission or discussing the transfer of the Veteran to a VA medical facility.  See October 14, 2014 VA Email Correspondence.  The September 22, 2008 notation that the Veteran "would Qualify for VA" establishes that he was entitled to medical treatment at a VA medical facility; it does not suggest that VA had authorized reimbursement for expenses related to medical treatment at a non-VA facility or that an application for reimbursement had otherwise been made.  CUMC Single Account Follow Up.  The fact that the Veteran's CUMC hospital bills identify the payer as "Veterans Admin w/Authorization" also does not suggest that an application was submitted-either by the Veteran or on his behalf-for reimbursement for the cost of his hospital stay in late September.  VA records indicate that the Veteran's wife first contacted VA in February 2009-several months after his hospitalization-regarding reimbursement.

The evidence does not indicate that the cost of the Veteran's September 21 to September 28, 2008 hospitalization was pre-authorized for reimbursement on the basis that his treatment constituted a continuation of the Veteran's August 29 to September 8, 2008 treatment at CUMC, the cost of which was reimbursed by VA.  The Veteran had a follow-up appointment with Dr. J.S. on September 23, 2008  in connection with his wound debridement and was instructed to return to CUMC "if any problems developed" following his discharge on September 8, 2008.  August 2009 Substantive Appeal (VA Form 9); July 2014 Hearing Transcript.  Also, Dr. J.S. told the Veteran to admit himself at CUMC on September 21, 2008.  However, the Veteran was treated at VAMC Omaha during this period-as he had been on many occasions in the past and had had a follow up cardiology evaluation at the VA on September 17, 2008-four days before his re-admission to CUMC.  September 17, 2008 VAMRs; July 2014 Hearing Transcript.  Thus, the Veteran was not dependent on CUMC for his ongoing medical care and, despite being instructed to return to CUMC if any problems arose related to his August surgery, had a clear choice between medical providers-VAMC Omaha and CUMC.

Moreover, the evidence establishes that VA required pre-authorization for reimbursement of any private medical expenses incurred subsequent to the Veteran's August/September 2008 hospitalization.  The Veteran applied for and VA issued separate pre-authorizations for reimbursement of the costs associated with the private home care nurse and the home intravenous treatment prescribed by CUMC after the Veteran's discharge on September 8, 2008.  The documents issued by VA in relation to the Veteran's requests for reimbursement clearly state that "[a]uthorization for services (initial, revised or extension) must be preapproved by . . . VA community care."  See September 9, 2008 VAMRs.  Thus, VA clearly required pre-authorization for reimbursement of the costs associated with any private medical care after September 8, 2008 even when these costs related to medical care prescribed and monitored by CUMC medical personnel.

Further, the Veteran does not qualify for reimbursement under 38 U.S.C.A. § 1725 (authorizing VA to reimburse for the cost of emergency treatment at a non-VA facility without prior authorization).  

Criterion (a) and criteria (d) through (h) are satisfied.  Id.  CUMC provides emergency care to the public.  Id. (a).  The Veteran was enrolled in the VA health care system at the time of his admission to CUMC's emergency department and he had received medical services within 24 months of his emergency care.  September 17, 2008 VAMRs; see also 38 U.S.C.A. § 1725(d).  He is financially liable to CUMC for his medical treatment from September 21 to September 25, 2008 and does not have private health insurance or Medicare to cover the expenses associated with this treatment.  December 2008 Facsimile; February 2009 NOD; October 14, 2014 VA Email Correspondence (noting that the Veteran's Medicare coverage became effective in April 2009); see also 38 U.S.C.A. § 1725(e) & (f).  The condition for which the Veteran sought emergency medical care was not related to a work-related injury or accident and the Veteran does not have any contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing the Veteran's liability to CUMC.  38 U.S.C.A. § 1725(g).  The Veteran does not have any service-connected disabilities and was not enrolled in a VA vocational rehabilitation program at the time he received medical care at CUMC.  Id. (h).

Thus, the Veteran's claim of entitlement to reimbursement for non-authorized medical expenses incurred between September 21, 2008 and September 25, 2008 hinges on criteria (b) and (c): whether a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health; whether VAMC Omaha was feasibly available; and whether an attempt to use VAMC Omaha before seeking treatment at CUMC would have been considered reasonable by a prudent layperson.  38 U.S.C.A. § 1725 (b) & (c).

The lay and medical evidence indicates that the Veteran's symptoms were serious and required prompt medical attention, but not that delaying immediate medical attention would have been hazardous to the Veteran's life or health.  The Veteran's pharmacist and private physician (Dr. J.S.) advised him to seek emergency medical care for his symptoms out of concern that his earlier heart surgery may have resulted in an infection.  August 2009 Substantive Appeal.  However, neither the pharmacist nor Dr. J.S. suggested that the Veteran's symptoms posed a direct or imminent threat to his life or health, and/or that the Veteran required the likes of an ambulance to transport him to the closest medical facility.  Moreover, the Veteran had tolerated his symptoms-fatigue, dizziness, chills-for several days prior to his admission to CUMC's emergency department and resisted seeking immediate medical treatment for his symptoms on the morning of September 21, 2008.  He was admitted to CUMC with non-life threatening symptoms and did not require critical care following admission.  September 21, 2008 Emergency Department Records; October 2014 Medical Review.  Thus, the lay and medical evidence suggests that a prudent layperson would not have reasonably expected that delaying immediate medical care would have seriously jeopardized the Veteran's health, impair his bodily functions, and/or result in serious dysfunction of a bodily organ/part).

The Veteran could feasibly have sought treatment at a VA medical facility.  See 38 C.F.R. § 17.1002.  VAMC Omaha is an extensive medical facility with the capacity to treat the Veteran's symptoms as they manifested on September 21, 2015.  It contains an emergency department and a cardiology clinic, where the Veteran had been treated on several occasions prior to September 21, 2008.  September 19, 2008 VAMRs; July 2014 Hearing Transcript.  VAMC Omaha was easily accessible to the Veteran by car; it is a seventeen minute drive from his residence, whereas CUMC is a thirteen minute drive from his house-a difference of four minutes.  See Google Maps; see also July 2014 Hearing Transcript (testifying that VAMC Omaha is a ten minute drive from the Veteran's residence and that the Veteran had no difficulty getting to VAMC Omaha when he had sought emergency care in the past).  

The fact that Dr. J.S. instructed the Veteran to seek emergency care at CUMC and not at VAMC Omaha on the date of his re-admission to CUMC (September 21, 2008), does not suggest that the Veteran could not feasibly have sought treatment at VAMC Omaha.  See August 2009 Substantive Appeal; July 2014 Hearing Transcript.  Dr. J.S. explained that CUMC had the capacity to provide "cardiac surgical back-up" in the event at the Veteran had "a serious infection underneath the reconstruction  flaps and into the chest wall and heart."  August 2009 Correspondence.  Dr. J.S.'s August 2009 letter does not indicate that the Veteran was required to attend CUMC because he could not have received adequate care at VAMC Omaha; rather, it simply states the capabilities of CUMC without commenting on the capabilities of VAMC Omaha.  Moreover, the Veteran had received scheduled and emergency treatment at VAMC Omaha without incident or complaint and the close proximity of the two medical facilities-2.7 miles-would have allowed the Veteran to easily have been transferred from VAMC Omaha to CUMC if he could not have received proper care at VA.  See Google Maps.  Thus, the evidence does not suggest that the Veteran would have benefited from treatment at CUMC instead of at VAMC Omaha.

In summary, a prudent layperson could reasonably have sought treatment at VAMC Omaha before seeking treatment at CUMC.  38 U.S.C.A. § 1725 (b) & (c).  The Veteran's symptoms were not life threatening or otherwise so severe that travelling the additional four minutes by motor vehicle to VAMC Omaha would have jeopardized his life and/or health.

The Board has considered the Veteran's allegation that VA authorized reimbursement for the medical costs associated with his hospitalization from September 21, 2008 to September 25, 2008 at CUMC.  See February 2009 VAMRs; August 2009 Statement.  He alleges that VA was informed by telephone of his admission to CUMC emergency department in order to obtain authorization for reimbursement for his anticipated medical expenses.  February 2009 NOD (stating that his home medical care provider informed VA of his need for emergency treatment); July 2014 Hearing Transcript (stating that a family member immediately informed CUMC staff that the Veteran was a VA patient and that the hospital informed VA by telephone of the Veteran's admission).

The evidence of record does not support the Veteran's testimony that VA had authorized reimbursement of his medical expenses.  Although CUMC contacted VA regarding the Veteran's hospitalization, CUMC did not apply-formally or informally-for reimbursement of the Veteran's medical expenses.  See December 2008 and October 2014 Medical Reviews.  Similarly, the fact that the Veteran informed CUMC medical personnel that he was being treated at VAMC Omaha does not satisfy 38 C.F.R. § 17.53, which requires the Veteran or a representative to file and application directly with VA.  In addition, the evidence shows that VA community care was first contacted in February 2009-over four months after the Veteran's treatment at CUMC and well after the deadline for applying for reimbursement-with regard to reimbursement for the cost of the Veteran's hospitalization between September 21, 2008 and September 25, 2008.

Moreover, the Veteran was clearly familiar with VA's pre-authorization process.  See February 2009 NOD ("[T]he family has always followed protocol for . . . [the Veteran's] treatment, and we have always received directions from the VA or its representative.  We have been very careful to do this as we do not have any other insurance or resources.").  Prior to September 21, 2008, the Veteran had obtained authorization for VA reimbursement of the medical costs associated with his sternal wound debridement and bilateral pectoral flap reconstruction and his post-surgery private medical care.  See September 8, 2008 VAMRs.  Thus, the Veteran/his representative was aware that he needed pre-authorization to be reimbursed for the cost of non-VA medical treatment and failed to satisfy a known requirement.  See September 9, 2008 VAMRs ("Authorization for services . . . must be preapproved by the VA community care in order to be considered reimbursable.").

The Board has also considered lay evidence that suggests that the Veteran required immediate medical care on the afternoon of September 21, 2008, without delay.  The Veteran's POA alleges that his medical condition constituted an emergency situation: she stated that the Veteran's symptoms became "very severe and regular with each dosage" and that family members were concerned both that the Veteran might have received the wrong medicine and that they "were going to lose him."  August 2009 Substantive Appeal; July 2014 Hearing Transcript.

Although the Veteran's symptoms were sufficiently serious that they required prompt medical care, they were not life-threatening and not so serious that they prevented him from travelling the additional three miles (approximately) to VAMC Omaha for treatment.  The Veteran had tolerated his symptoms for several days prior to his admission to CUMC's emergency department and did not seek medical treatment when he was advised to do so by his pharmacist on the morning of September 21, 2008.  Thus, the evidence suggests  that a prudent person would have sought treatment at VAMC Omaha rather than CUMC.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and reimbursement for medical expenses incurred between September 21 and September 25, 2008 as a result of treatment at a private medical facility for possible wound infection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred between September 21, 2008 and September 25, 2008 for treatment at a non-VA medical facility is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


